DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are related to newly amended claim language which has been fully addressed in the rejections recited below. While the previous rejection was overcome by Applicant’s amendments, upon further review of the references, it is determined that the prior art references applied in the prior Office Action are applicable to the newly amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (United States Patent Application Publication 2018/0276024) in view of Borikar et al. (United States Patent Application Publication 2017/0054593).

As per claim 1, He teaches the invention substantially as claimed including a method comprising: 
	transmitting, to a guest operating system (OS) of a virtual machine (VM), an indication that a peripheral component interconnect (PCI) device ([0058], Hardware resources 108 or devices may include without restriction one or more… PCI Express (PCIe) devices; [0073], Each line card may include…one or more hardware resources; and [0170], the bus architecture (such as, for example, PCIe-based bus architecture) that connects the cards and modules to each other in a network device can natively support the ability to hot swap or hot-plug the cards and modules) connected to the VM has been disconnected ([0156], The system module 952 on the management module can issue an interrupt to inform the virtual machine 916 that some components in the system have been removed; and [0159], inform a hot-plug driver 902 that components have been removed from the system; further see abstract and [0160] in that operating system is notified from the VM) such that the PCI device appears disconnected to a PCI port driver of the guest OS ([0158], the interrupt will be received by a device driver 932 for the system module 952. The driver 932 can interpret the interrupt as meaning that components have been removed from the system; and [0160], because the emulated bridge module 920 can correspond to a specific slot in the chassis, the hot-plug driver 902 can assume that all of the components associated with the slot have been removed) while a device driver of the guest OS ([0107], The native hot-plug driver 530 is an application provided with the operating system and/or bus architecture that manages hot-plug operations. For example, the native hot-plug driver 530 may be an Advanced Configuration Power Interface (ACPI) driver, which, among other things, provides an operating system with the ability to discover and configure hardware components) is in communication with the PCI device ([0162], the virtual bridge 970 can further inform a native hot-plug driver 930 that the virtual fabric element 978 has been removed. The native hot-plug driver 930 can then execute hot-plug removal operations, including removing the virtual fabric element 978 from listings of virtual hardware and, at step 924, informing the fabric element controller 938 that the virtual fabric element 978 has been removed; [0165],  To cleanly disconnect any physical hardware components from the virtual machine, at step 1088, a device driver 1032 for a system module 1052 on the management module (represented in the virtual machine as a passthrough system module 1072) can send an instruction to a virtual bridge 1070 in the virtual machine 1016. This instruction can inform the virtual bridge 1070 to disconnect and/or delete any virtual hardware components; and [0166] The virtual bridge 1070 has a virtual link 1090 to an emulated bridge module 1020 executing in the host 1006 software environment. Thus, the emulated bridge module 1020 can receive the command issued to the virtual bridge 1070 at step 1088. The emulated bridge module 1020 can, at step 1092, inform a hot-plug driver 1002 that components need to be removed from the virtual machine 1016; EN: The native hot plug driver is still in communication with the virtual fabric element because it must be informed that the virtual fabric element has been removed)
	[transmitting, by a processing device, a device removal request to the device driver in response to receiving the indication] wherein the guest OS assumes the PCI device has been disconnected from the VM ([0160], the hot-plug driver 902 can assume that all of the components associated with the slot have been removed. The hot-plug driver 902 can thus, at step 996, inform the host operating system 910 which components have been removed. The host operating system 910 can delete handles to those components, at which point the components are no longer known to the system); and 
	disconnecting the PCI device from the VM ([0160], Because the emulated bridge module 920 can correspond to a specific slot in the chassis, the hot-plug driver 902 can assume that all of the components associated with the slot have been removed. The hot-plug driver 902 can thus, at step 996, inform the host operating system 910 which components have been removed. The host operating system 910 can delete handles to those components, at which point the components are no longer known to the system; and [0162], the virtual bridge 970 can further inform a native hot-plug driver 930 that the virtual fabric element 978 has been removed. The native hot-plug driver 930 can then execute hot-plug removal operations, including removing the virtual fabric element 978 from listings of virtual hardware and, at step 924, informing the fabric element controller 938 that the virtual fabric element 978 has been removed).

	He fails to specifically teach, transmitting, by a processing device, a device removal request to the device driver in response to receiving the indication; and 
	However, Borikar teaches, transmitting, by a processing device, a device removal request to the device driver in response to receiving the indication ([0014], OS PCI framework 30 comprises software and hardware components that make the PCIe compliant virtual device (e.g., VNIC) 17 look like a computer peripheral (such as a keyboard or mouse) to the VM; [0015], Each virtual device 17 corresponds to a separate device driver 34; and [0058], VIC adapter 14 may send a notification to PCI bus driver 32 to initiate the change in configuration. PCI bus driver 32 issues a request to appropriate device driver 34 corresponding to virtual device 17(2) to quiesce I/Os at virtual device 17(2) and de-register virtual device 17(2) from OS and application stack 36); and 
	performing a removal of the device driver ([0016], device driver 34 is responsible for saving and restoring device context and requesting power state changes as the policy owner of corresponding virtual device 17; and [0063], device driver 34 quiesces I/Os from VNIC-1 and de-registers it from OS stack/application 36. At 118, device driver 34 informs PCI bus driver 32 that VNIC-1 is ready to be reconfigured. PCI bus driver 32 unloads (e.g., delinks) device driver 34 from OS PCI framework 30 and returns affected virtual device 17, VNIC-1, to an initial un-configured state).
	He and Borikar are analogous because they are each related to managing the removal of PCI devices. He teaches a method of hot-plugging various system components associated with virtual machines (Abstract, A network device may include various cards and modules, such as management modules, line cards, and switch fabric modules. In various implementations, these components can be "hot-plugged" meaning that the components can be inserted into and removed from the network device while the network device is powered on). Borikar also teaches a method of hot-plugging various system components associated with virtual machines (Abstract, A virtual interface card adapter traps the simulated secondary bus reset, removes the virtual device from the PCI topology, and reconfigures the virtual device from the first configuration to the second configuration; and [0023], PCI Hot Plug mechanism may be used for runtime configuration changes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of He would be modified with the driver removal mechanism taught by Borikar in order to manage the removal of PCI devices. Applying the known techniques of Borikar to the hot plug mechanism of He would yield predictable results. Therefore, it would have been obvious to combine the teachings of He and Borikar.

As per claim 2, He  teaches, further comprising removing power from either the PCI device or a virtual PCI bus through which the PCI device is connected to the VM in view of a type of the virtual PCI bus, wherein the disconnecting the PCI device from the VM is in response to detecting the removal of power ([0087], When a switch fabric module 360 is hot-plugged out of--meaning removed from--a network device, the system modules 352, 354 can also assist in detection of the removal. For example, the system module 352 on the active management module 306 can detect that the system module 364 on the switch fabric module 360 is no longer present on the dedicated bus. For example, the absence of power being drawn by the switch fabric module 360 can indicate to the system module 352 on the active management module 306 that the switch fabric module 360 is no longer present in the system).

As per claim 3, Borikar  teaches, wherein performing the removal comprises performing one or more of: disabling the PCI device ([0064], PCI bus driver 32 issues the simulated secondary bus reset by setting bit 6 in the Bridge Control register in Type 1 header of the configuration space of the affected bridge below which VNIC-1 resides. PCI bus driver 32 starts a timer (e.g., according to PCI specification) to facilitate affected virtual device to be reconfigured. At 122, VIC adapter 14 traps the simulated secondary bus reset to the upstream port of the bridge. VIC adapter 14 determines that VNIC-1 is ready to be reconfigured and removes VNIC-1 from the PCI topology of OS 38), resetting the PCI device ([0063], PCI bus driver 32 unloads (e.g., delinks) device driver 34 from OS PCI framework 30 and returns affected virtual device 17, VNIC-1, to an initial un-configured state), waiting for interrupt handlers of the PCT device to complete executing, disabling memory allocated to the PCI device, and flushing any access requests from the guest OS to the PCI device or from the PCI device to a memory of the guest OS.

As per claim 4, Borikar teaches, wherein the device removal request is transmitted to the device driver from the guest OS to release resources allocated to the PCI device ([0038], PCI bus driver 32 may start a driver unload sequence upon receiving the change configuration request from VIC adapter 14. The driver unload sequence may cause device driver 34 to quiesce virtual device 17, for example, including any ongoing I/O and releases hardware mapped resources associated with targeted virtual device 17, blocking access to virtual device 17 during the change in configuration (e.g., transformation)).

As per claim 5, Borikar teaches, wherein transmitting the indication comprises: 
	updating a presence register of a virtual PCI bus of the VM to indicate that the PCI device has been disconnected ([0058], PCI bus driver 32 issues a request to appropriate device driver 34 corresponding to virtual device 17(2) to quiesce I/Os at virtual device 17(2) and de-register virtual device 17(2) from OS and application stack 36); and 
	transmitting an interrupt to the guest OS, the interrupt informing the guest OS of a change in a presence state of the PCI device ([0027], an interrupt is generated when a slot status changes during the Hot Plug operations, from connected to disconnected and vice versa. The operating system (OS) captures the interrupt and allocates or reallocates resources to the inserted or removed device).

As per claim 6, He teaches, wherein physical addresses of the PCI device remain mapped to virtual addresses of the VM while the PCI device appears disconnected to the PCI port driver of the guest OS (), thereby allowing communication between the PCI device and the device driver of the guest OS while the PCI device appears disconnected to the PCI port driver of the guest OS ([0169], though the components of the switch fabric module 1060 have been removed from the virtual machine 1016, these components--including, for example, a system module 1064 and a fabric element 1018--would not also be removed from either the host operating system 1010 or from the physical hardware 1004 of the network device. Thus, for example, a connection 1082 between a system module 1052 on the management module and the system module 1064 on the switch fabric module 1060 is maintained. As another example, a handle to the fabric element 1018 can also be maintained by the host operating system 1010. The components of the switch fabric module 1060 can thus be ready to hot-plug again into the virtual machine 1016).

As per claim 7, He teaches, wherein disconnecting the PCI device from the VM comprises: 
	unmapping the PCI device from the VM ([0160], The hot-plug driver 902 can thus, at step 996, inform the host operating system 910 which components have been removed. The host operating system 910 can delete handles to those components, at which point the components are no longer known to the system); and 
	notifying a virtualization management service that the PCI device has been disconnected from the VM ([0162], the virtual bridge 970 can further inform a native hot-plug driver 930 that the virtual fabric element 978 has been removed. The native hot-plug driver 930 can then execute hot-plug removal operations, including removing the virtual fabric element 978 from listings of virtual hardware and, at step 924, informing the fabric element controller 938 that the virtual fabric element 978 has been removed).

As per claim 8, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 15, this is the “non-transitory computer-readable storage medium” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 7 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199